United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
K.B., Appellant
and
DEPARTMENT OF DEFENSE, DLA
DISTRIBUTION REGION EAST,
Fort Belvoir, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-228
Issued: November 3, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge
JURISDICTION
On November 4, 2010 appellant, through her attorney, filed a timely appeal from a
September 3, 2010 merit decision of the Office of Workers’ Compensation Programs’ (OWCP).
Pursuant to the Federal Employees’ Compensation Act (FECA)1 and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish that her neck and
right shoulder conditions are causally related to a December 15, 2009 employment incident.
On appeal appellant’s attorney contends that the September 3, 2010 OWCP decision is
contrary to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 13, 2010 appellant, then a 27-year-old distribution process worker, filed a
traumatic injury claim (Form CA-1) alleging that on December 24, 2009 she sustained a neck
and right shoulder injury after picking up a row of label tape while in the performance of duty.
By letter dated January 15, 2010, OWCP requested additional factual and medical
information from appellant. It allotted her 30 days to submit additional evidence and respond to
its inquiries.
In a December 24, 2009 emergency department medical report, Jody McCann, a
physician’s assistant, diagnosed right shoulder pain. She described the incident as right shoulder
pain from repetitive lifting.
In a December 30, 2009 witness statement, Lynda A. Singer, a coworker, stated that she
was working in the same area as appellant on December 24, 2009. She indicated that their duty
was to re-label packages and the material came in a large box. Appellant was sitting behind
Ms. Singer who heard a noise at 9:00 a.m. and turned around to see the large box and the
material spilled out onto the floor. Ms. Singer saw appellant hold her neck but did not see if she
had lifted or nudged the box before it fell over.
In another witness statement, a Matthew L. Hughart stated that on December 24, 2009 he
witnessed appellant attempting to pick up a box to place it on an orange tote which then tipped
over.
In a January 26, 2010 letter to appellant, the employing establishment informed her that
the continuation of pay (COP) she had been receiving was limited to 45 days and would expire
on February 7, 2010.
In a January 26, 2010 letter to OWCP, the employing establishment notified OWCP that
it was looking for limited-duty work for appellant and requested completion of a work restriction
evaluation form or a prognosis of when she would be able to return to work if she was unable to
work at that time.
By decision dated February 22, 2010, OWCP denied appellant’s claim on the basis that
the factual and medical evidence submitted was insufficient to establish fact of injury. It found
that evidence she submitted was not sufficient to establish that the described employment
activities occurred as alleged and that there was no medical evidence that provided a diagnosis
which could be connected to the claimed event.
In a January 8, 2010 medical report, Dr. Curtis A. Goltz, a Board-certified orthopedic
surgeon, diagnosed neck strain and right shoulder strain. He noted that appellant stated that on
December 24, 2009 she had to visit the emergency room for debilitating pain and spasm into her
neck. In a January 29, 2010 progress report, Dr. Goltz diagnosed pain in right shoulder,
orthopedic reason unknown. He explained that there were no objective findings that would
suggest the cause of her pain. Dr. Goltz kept her out of work as she stated even the most routine
daily living activities were debilitating and stated that he would see her following a functional
capacity examination.
2

On March 15, 2010 appellant, through her attorney, requested an oral hearing and
submitted additional evidence. In a March 5, 2010 medical report, Dr. Goltz diagnosed right
shoulder pain. He stated that appellant indicated that she was sitting in a chair when it broke and
she fell at work on September 4, 2009.2 Dr. Goltz released her to limited duty on March 8, 2010
with restrictions on repetitive use of the right arm.
On March 19, 2010 appellant filed a claim for compensation (Form CA-7) for the period
February 8 to March 5, 2010.
By letter dated March 22, 2010, OWCP acknowledged receipt of appellant’s claim for
compensation.
In a December 4, 2009 medical report, Ms. McCann diagnosed right shoulder pain. She
indicated, among other things, that appellant had been undergoing physical therapy, was seeing a
physician and returned to light duty. On December 24, 2009 appellant was doing light-duty,
packaging and labeling, and was working herself a little bit too hard and started having severe
pain and burning in her right shoulder and up into her neck area. She denied any recent falls or
other trauma, she reported no new numbness or tingling, but did say she was having muscle
spasms in her neck.
On June 15, 2010 a telephonic hearing was held before an OWCP hearing representative.
Appellant testified that her limited duty consisted of handling label tape and labeling packages
out of a large box which required repetitive use of her right arm. She testified that she informed
her supervisor of her difficulty with the limited-duty job requirements who told her to take
breaks when needed. On December 24, 2009 appellant testified that she saw a large box on the
edge of a desk and attempted to prevent it from falling, when she reached for it with her left hand
she had a roll of tape labels in her right hand and experienced severe pain in her right neck and
shoulder.
By decision dated September 3, 2010, an OWCP hearing representative affirmed the
February 22, 2010 decision on the grounds that the medical evidence submitted was insufficient
to establish fact of injury.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
2

The Board notes that appellant has a September 4, 2009 injury claim under OWCP File No. xxxxxx468. Based
on the evidence of record it is not clear as to whether that prior claim was accepted by OWCP.
3

5 U.S.C. §§ 8101-8193.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).

3

and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place, and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
OWCP has accepted that the employment incident of December 24, 2009 occurred at the
time, place and in the manner alleged. The issue is whether appellant’s neck and right shoulder
conditions resulted from the December 24, 2009 employment incident. The Board finds that she
did not meet her burden of proof to establish a causal relationship between the conditions for
which compensation is claimed and the December 24, 2009 employment incident.
Dr. Goltz submitted several reports in which he diagnosed neck strain, right shoulder
strain and right shoulder pain for unknown orthopedic reasons. He released appellant to limited
duty on March 8, 2010 with restrictions on repetitive use of the right arm. Although the Board
finds that Dr. Goltz did provide firm diagnoses, he failed to directly address the issue of causal
relationship as he did not explain how the mechanism of the December 24, 2009 employment
incident caused or aggravated appellant’s conditions. That is, Dr. Goltz failed to provide
medical rationale explaining how her neck and right shoulder conditions were caused or
aggravated by picking up a row of label tape or preventing a box from falling on
December 24, 2009. Lacking thorough medical rationale on the issue of causal relationship, the
reports are of limited probative value and not sufficient to establish that appellant sustained an
employment-related injury in the performance of duty on December 24, 2009.
5

T.H., 59 ECAB 388 (2008).
1143 (1989).

See Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB

6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

4

The reports from Ms. McCann, a physician’s assistant, are of no probative value as she is
not a physician under FECA.8 As such, the Board finds that appellant did not meet her burden of
proof with these submissions.
As appellant has not submitted any rationalized medical evidence to support her
allegation that she sustained an injury causally related to the indicated employment factors, she
has failed to meet her burden of proof.
On appeal appellant’s attorney contends that the September 3, 2010 OWCP decision is
contrary to fact and law. For the reasons stated above, the Board finds the attorney’s argument is
not substantiated.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not submitted sufficient rationalized medical opinion
evidence to establish that the December 24, 2009 employment incident was causally related to
the neck and right shoulder conditions. Therefore, appellant failed to meet her burden of proof to
establish a claim.

8

5 U.S.C. § 8101(2). Section 8101(2) of FECA provides as follows: “(2) ‘physician’ includes surgeons,
podiatrists, dentists, clinical psychologists, optometrists, chiropractors and osteopathic practitioners within the scope
of their practice as defined by State law.” See also Paul Foster, 56 ECAB 208, 212 n.12 (2004); Joseph N. Fassi,
42 ECAB 677 (1991); Barbara J. Williams, 40 ECAB 649 (1989).

5

ORDER
IT IS HEREBY ORDERED THAT the September 3, 2010 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: November 3, 2011
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

